PER CURIAM.
 What constitutes a reasonable time for the filing of a chattel mortgage under New York law is a question of fact to be determined upon all the circumstances in each case. The mere fact that the mortgages in this case could have been filed immediately does not, without more, warrant the finding that the seven days’ delay here was unreasonable. R. F. C. v. Weiner, 2 Cir., 192 F.2d 760, certiorari denied Weiner v. R. F. C., 343 U.S. 956, 72 S.Ct. 1051, 96 L.Ed. 1356; In the Matter of the Assignment of Paramount Finishing Corp., 259 N.Y. 558, 182 N.E. 180, affirming 234 App.Div. 891, 254 N.Y.S. 967; Trimble v. Broun-Green Co., 105 Misc. 210, 172 N.Y.S. 726. The Weiner case merely applied New York law and cannot be taken as establishing that a seven-day delay is always reasonable, but only that on facts such as these a finding of unreasonable delay cannot be based solely on the seven days elapsed. The district court was therefore correct in reversing the referee’s conclusion of invalidity.
Order affirmed.